Citation Nr: 0603827	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  05-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.  He died in December 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2005 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the appellant requested that she be scheduled for a 
video conference hearing to be held at the RO before a 
Veterans Law Judge.  In January 2006, she requested a travel 
board.  That hearing has not yet been scheduled.

Accordingly, this case is hereby remanded to the RO for the 
following actions:

The RO should schedule a hearing for the 
appellant to be held at the RO before a 
Veterans Law Judge in accordance with 
38 C.F.R. §§ 19.75, 20.704 (2005).  

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

